CIRRUS LOGIC, INC.
2006 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT
FOR OUTSIDE DIRECTORS

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the Date of Grant set forth in the related Notice of Grant of Stock Option
(“Notice of Grant”) by and between Cirrus Logic, Inc., a Delaware corporation
(the “Company”), and you as the Holder named in the Notice of Grant (“Holder”):

WHEREAS, the Company, in order to induce you to enter into and/or continue in
service to the Company or its Affiliates in the capacity of Employee,
Consultant, or Director, as applicable (“Service”) and to materially contribute
to the success of the Company, agrees to grant you an option to acquire an
interest in the Company through the purchase of shares of common stock of the
Company;

WHEREAS, the Company adopted the Cirrus Logic, Inc. 2006 Stock Incentive Plan,
as it may be amended from time to time (the “Plan”), under which the Company is
authorized to grant stock options to certain employees and service providers of
the Company and its Affiliates;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Agreement as if fully set forth herein and terms capitalized but not
defined herein shall have the meaning set forth in the Plan; and

WHEREAS, you desire to accept the option created pursuant to this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1. The Grant. Subject to the conditions set forth below, the Company hereby
grants to you, effective as of the Date of Grant set forth in the Notice of
Grant, as a matter of separate inducement and not in lieu of any salary or other
compensation for your services to the Company, the right and option to purchase
(the “Option”), in accordance with the terms and conditions set forth herein and
in the Plan, an aggregate of the number of shares of Common Stock set forth in
the Notice of Grant (the “Option Shares”), at the Exercise Price set forth in
the Notice of Grant (the “Exercise Price”).

2. Exercise.

(a) Subject to the relevant provisions and limitations contained herein and in
the Plan, you may exercise the Option to purchase all or a portion of the
applicable number of Vested Shares at any time prior to the termination of the
Option pursuant to this Agreement. Option Shares shall be deemed “Nonvested
Shares” unless and until they have become “Vested Shares” in accordance with the
vesting schedule set forth in the Notice of Grant, provided that you remain in
the Service of the Company or its Affiliates until the applicable dates set
forth therein. In no event shall you be entitled to exercise the Option for any
Nonvested Shares or for a fraction of a Vested Share. For administrative or
other reasons, the Company may from time to time suspend the ability to exercise
options for limited periods of time, and the Committee may provide for
reasonable limitations on the number of requested exercises during any monthly
or weekly period.

(b) Any exercise of the Option by you shall be made by delivery to the Company’s
stock plan administrator of (i) a completed notice of exercise in such form as
may be prescribed by the Committee, which shall specify the number of Option
Shares in respect of which the Option is being exercised and such other
information and/or representations as may be required by the Committee, and
(ii) payment of the aggregate Exercise Price for the Option Shares purchased
pursuant to the exercise.

(c) Payment of the Exercise Price may be made, at your election, with the
approval of the Company, (i) in cash, by certified or official bank check or by
wire transfer of immediately available funds, (ii) by delivery to the Company of
a number of shares of Common Stock having a Fair Market Value as of the date of
exercise equal to the Exercise Price (provided that such Common Stock used for
this purpose must have been held by you for such minimum period of time as may
be established from time to time by the Committee), (iii) through a “cashless
exercise” in accordance with a Company established policy or program for the
same, or (iv) any combination of the foregoing.

(d) If you are on leave of absence for any reason, the Company may, in its sole
discretion, determine that you will be considered to still be in the Service of
the Company, provided that, except as otherwise determined by the Committee,
rights to the Option will be limited to the extent to which those rights were
earned or vested when the leave of absence began.

(e) The Option shall in all events terminate at the close of business on the
Expiration Date set forth in the Notice of Grant (the “Expiration Date”).

3. Effect of Termination of Service on Exercisability. Except as provided in
Sections 6 and 7, this Option may be exercised only while you remain in the
Service of the Company or any Affiliate and will terminate and cease to be
exercisable upon termination of your Service, except as follows:

(a) Termination on Account of Disability. If your Service with the Company or
any Affiliate terminates by reason of disability (within the meaning of section
22(e)(3) of the Code), this Option may be exercised by you (or your estate or
the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of your death) at any time during the period
ending on the earlier to occur of (i) the date that is twelve (12) months
following such termination, or (ii) the Expiration Date, but only to the extent
this Option was exercisable for Vested Shares as of the date your Service so
terminates. You will not be considered to have terminated your Service by reason
of disability unless you furnish proof of such impairment sufficient to satisfy
the Committee in its discretion.

(b) Termination on Account of Death. If your Service with the Company or any
Affiliate terminates by reason of your death, your estate, or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by reason of your death, may exercise this Option at any time during
the period ending on the earlier to occur of (i) the date that is twelve
(12) months following your death, or (ii) the Expiration Date, but only to the
extent this Option was exercisable for Vested Shares as of the date of your
death.

(c) Termination not for Cause. If your Service with the Company or any Affiliate
terminates for any reason other than as described in Sections 3(a) or (b),
unless such Service is terminated for Cause (as defined below), this Option may
be exercised by you at any time during the period ending on the earlier to occur
of (i) the date that is seven (7) months following your termination, or (ii) the
Expiration Date, or by your estate (or the person who acquires this Option by
will or the laws of descent and distribution or otherwise by reason of your
death) during a period of twelve (12) months following your death if you die
during such three-month period, but in each such case only to the extent this
Option was exercisable for Vested Shares as of the date of your termination.
“Cause” means “cause” as defined in your employment agreement, if any, with the
Company or an Affiliate, or in the absence of such an agreement or such a
definition, “Cause” will mean a determination by the Committee that you (A) have
engaged in personal dishonesty, willful violation of any law, rule, or
regulation (other than minor traffic violations or similar offenses), or breach
of fiduciary duty involving personal profit, (B) have failed to satisfactorily
perform your duties and responsibilities for the Company or any Affiliate,
(C) have been convicted of, or plead nolo contendere to, any felony or a crime
involving moral turpitude, (D) have engaged in negligence or willful misconduct
in the performance of your duties, including but not limited to willfully
refusing without proper legal reason to perform your duties and
responsibilities, (E) have materially breached any corporate policy or code of
conduct established by the Company or any Affiliate as such policies or codes
may be adopted from time to time, (F) have violated the terms of any
confidentiality, nondisclosure, intellectual property, nonsolicitation,
noncompetition, proprietary information or inventions agreement, or any other
agreement between you and the Company or any Affiliate related to your Service
with the Company or any Affiliate, or (G) have engaged in conduct that is likely
to have a deleterious affect on the Company or any Affiliate or their legitimate
business interests, including but not limited to their goodwill and public
image.

4. Non-Transferability. The Option, and any rights or interests therein, may not
be transferred in any manner except by will or the laws of descent and
distribution or to the extent approved by the Committee in accordance with the
terms of the Plan.

5. Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the grant of the Option and the issuance of Common
Stock will be subject to compliance with all applicable requirements of federal,
state, and foreign securities laws and with the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. The
Option may not be exercised if the issuance of shares of Common Stock upon
exercise would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
In addition, the Option may not be exercised unless (1) a registration statement
under the Securities Act of 1933, as amended (the “Act”), is at the time of
exercise of the Option in effect with respect to the shares issuable upon
exercise of the Option or (2) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Act. YOU ARE CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING
CONDITIONS ARE SATISFIED. ACCORDINGLY, YOU MAY NOT BE ABLE TO EXERCISE THE
OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares subject to the Option will relieve the Company
of any liability in respect of the failure to issue or sell such shares as to
which such requisite authority has not been obtained. As a condition to the
exercise of the Option, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company.

6. Extension if Exercise Prevented by Law. Notwithstanding Section 3, if the
exercise of the Option within the applicable time periods set forth in Section 3
is prevented by the provisions of Section 5, the Option will remain exercisable
until 30 days after the date you are notified by the Company that the Option is
exercisable, but in any event no later than the Expiration Date. The Company
makes no representation as to the tax consequences of any such delayed exercise.
You should consult with your own tax advisor as to the tax consequences of any
such delayed exercise.

7. Extension if You are Subject to Section 16(b). Notwithstanding Section 3, if
a sale within the applicable time periods set forth in Section 3 of shares
acquired upon the exercise of the Option would subject you to suit under Section
16(b) of the Securities Exchange Act of 1934, as amended, the Option will remain
exercisable until the earliest to occur of (1) the 10th day following the date
on which a sale of such shares by you would no longer be subject to such suit,
(2) the 190th day after your termination of Service with the Company and any
Affiliate, or (3) the Expiration Date. The Company makes no representation as to
the tax consequences of any such delayed exercise. You should consult with your
own tax advisor as to the tax consequences of any such delayed exercise.

8. Withholding Taxes. The Committee may, in its discretion, require you to pay
to the Company at the time of the exercise of an Option or thereafter, the
amount that the Committee deems necessary to satisfy the Company’s current or
future obligation to withhold federal, state or local income or other taxes that
you incur by exercising an Option. In connection with such an event requiring
tax withholding, you may (a) direct the Company to withhold from the shares of
Common Stock to be issued to you the number of shares necessary to satisfy the
Company’s obligation to withhold taxes, that determination to be based on the
shares’ Fair Market Value as of the date of exercise; (b) deliver to the Company
sufficient shares of Common Stock (based upon the Fair Market Value as of the
date of such delivery) to satisfy the Company’s tax withholding obligation; or
(c) deliver sufficient cash to the Company to satisfy its tax withholding
obligations. If you elect to use a Common Stock withholding feature you must
make the election at the time and in the manner that the Committee prescribes.
The Committee may, at its sole option, deny your request to satisfy withholding
obligations through shares of Common Stock instead of cash. In the event the
Committee subsequently determines that the aggregate Fair Market Value (as
determined above) of any shares of Common Stock withheld or delivered as payment
of any tax withholding obligation is insufficient to discharge that tax
withholding obligation, then you shall pay to the Company, immediately upon the
Committee’s request, the amount of that deficiency in the form of payment
requested by the Committee.

9. Status of Common Stock. With respect to the status of the Common Stock, at
the time of execution of this Agreement you understand and agree to all of the
following:

(a) You agree that the shares of Common Stock that you may acquire by exercising
this Option will not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable securities laws, whether federal or
state. You also agree that the certificates representing the shares of Common
Stock purchased under this Option may bear such legend or legends as the
Committee deems appropriate to assure compliance with applicable securities
laws.

(b) You agree that (1) the Company may refuse to register the transfer of the
shares of Common Stock purchased under this Option on the stock transfer records
of the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (2) the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the shares of Common Stock
purchased under this Option.

10. Notice of Sales Upon Disqualifying Disposition of ISO. If the Option is
designated as an Incentive Stock Option in the Notice of Grant, you must comply
with the provisions of this Section. You must promptly notify the Company in
writing if you dispose of any of the shares acquired pursuant to the Option
within one year after the date you exercise all or part of the Option or within
two years after the Date of Grant. Until such time as you dispose of such shares
in a manner consistent with the provisions of this Agreement, unless otherwise
expressly authorized by the Company, you must hold all shares acquired pursuant
to the Option in your name (and not in the name of any nominee) for the one-year
period immediately after the exercise of the Option and the two-year period
immediately after the Date of Grant. At any time during the one-year or two-year
periods set forth above, the Company may place a legend on any certificate
representing shares acquired pursuant to the Option requesting the transfer
agent for the Company’s stock to notify the Company of any such transfers. Your
obligation to notify the Company of any such transfer will continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.

11. Right to Terminate Services. Nothing contained in this Agreement shall
confer upon you the right to continue in the employ of or performing services
for the Company or any Affiliate, or interfere in any way with the rights of the
Company or any Affiliate to terminate your employment or service relationship at
any time.

12. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation. You further agree to notify the Company upon any change in the
residence address indicated on the Notice of Grant.

13. Dispute Resolution. The provisions of this Section shall be the exclusive
means of resolving disputes arising out of or relating to the Notice of Grant,
the Plan, the Option and this Agreement. The Company, you, and your assignees
pursuant to Sections 3 and 4 (the “parties”) shall attempt in good faith to
resolve any disputes arising out of or relating to the Notice of Grant, the
Plan, the Option and this Agreement by negotiation between individuals who have
authority to settle the controversy. Negotiations shall be commenced by either
party by notice of a written statement of the party’s position and the name and
title of the individual who will represent the party. Within thirty (30) days of
the written notification, the parties shall meet at a mutually acceptable time
and place, and thereafter as often as they reasonably deem necessary, to resolve
the dispute.

Any controversy, dispute or claim that has not been settled by negotiation
within thirty (30) days of the written notification as set forth above shall be
finally settled by arbitration under the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) by three arbitrators. In such event,
the claimant will deliver a written notice to the respondent(s) and the AAA
initiating arbitration and naming an arbitrator. Within twenty (20) days after
receipt of such arbitration notice, the respondent(s) shall name an arbitrator.
Within twenty (20) days from the naming of the two arbitrators, the two
arbitrators shall name a third arbitrator. If there are multiple claimants
and/or multiple respondents, all claimants and/or all respondents shall attempt
to agree upon naming their respective arbitrator. If the claimants or
respondents, as the case may be, fail to name their respective arbitrator, or if
the two arbitrators fail to name a third arbitrator, or if within twenty
(20) days after any arbitrator shall resign or otherwise cease to serve as such
a replacement arbitrator is not named by the party that originally named such
arbitrator, such arbitrator as to which agreement cannot be reached or as to
which a timely appointment is not made shall be named by the AAA. The place of
arbitration shall be Austin, Texas. The award of the arbitrators may be entered
in any court of competent jurisdiction. The costs of the arbitration shall be
shared by the disputing parties equally. Notwithstanding anything to the
contrary herein, the arbitrators shall not award nor shall the Company have any
liability for any consequential, punitive, special, incidental, indirect or
similar damages.

14. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are in the
United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as such
party may designate in writing from time to time to the other party.

15. No Liability for Good Faith Determinations. The Company and the members of
the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.

16. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.

17. No Guarantee of Interests. The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.

18. Company Records. Records of the Company regarding your Service and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.

19. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

20. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

21. Headings. The titles and headings of paragraphs are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

22. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware, without giving any effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law. The obligation of
the Company to sell and deliver Common Stock hereunder is subject to applicable
laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale, or delivery of such Common Stock.

23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under the Plan or future
options that may be granted under the Plan by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

24. Word Usage. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

25. Miscellaneous.

(a) This Agreement is subject to all the terms, conditions, limitations and
restrictions contained in the Plan. In the event of any conflict or
inconsistency between the terms hereof and the terms of the Plan, the terms of
the Plan shall be controlling.

(b) The Option may be amended by the Board or by the Committee at any time
(i) if the Board or the Committee determines, in its sole discretion, that
amendment is necessary or advisable in light of any addition to or change in any
federal or state, tax or securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Option; or
(ii) other than in the circumstances described in clause (i) or provided in the
Plan, with your consent.

(c) If this Option is designated as an Incentive Stock Option in the Notice of
Grant, then in the event the Option Shares (and all other options granted to you
by the Company or any parent of the Company or subsidiary that are designated as
incentive stock options within the meaning of section 422 of the Code) that
first become exercisable in any calendar year have an aggregate fair market
value (determined for each Option Share as of the Date of Grant) that exceeds
$100,000, the Option Shares in excess of $100,000 shall be treated as subject to
a Nonstatutory Stock Option.

By your signature below, or by your electronic acceptance of this Agreement, you
agree to all the terms and conditions of the Option, the Plan, and this
Agreement. You acknowledge that you have had the opportunity to review the Plan
and this Agreement in their entirety and to obtain the advice of counsel prior
to executing this Agreement. You agree to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
relating to the Option, the Plan, or this Agreement.

AGREED AND ACCEPTED:

     
Signature of Holder

     
Printed Name of Holder

Date:      

699594_4

